DOMENGEAUX, Judge.
Doris Menard and Joseph Chagois (hereinafter referred to as appellants) appeal from a judgment dismissing their suit on exceptions of vagueness and of no cause of action.
This suit was originally filed by Albert Broussard, Joseph Winters and the appellants, against the defendant, John Harry Broussard, alleging that he “made statements which were detrimental to the employer-employee relationship between the plaintiffs and their employer” (the Vermilion Parish Police Jury), which caused the plaintiffs to be “discriminatorily terminated from their work...” Subsequently, Winters was dismissed from the suit on his own motion.
In response to the petition, the defendant filed exceptions of vagueness and no cause of action, which the trial court sustained, dismissing the plaintiffs’ suit. Albert Broussard appealed the judgment to this court which reversed the dismissal of the plaintiffs’ suit and remanded the case to the trial court to give the plaintiff the opportunity to amend his petition so as to state a cause of action and remove the vagueness. Broussard v. Broussard, 381 So.2d 942 (La.App. 3rd Cir. 1980). This court also held that due to the fact that appellants did not appeal, that decision only affected the rights of Albert Broussard, and not the rights of the appellants.
The appellants argue that they did not immediately appeal the decision with Albert Broussard because, due to an oversight, they were not named in the judgment which maintained the defendant’s exceptions. The appellants obtained another *282judgment specifically naming the appellants and maintaining the defendant’s exceptions of no cause of action and vagueness and dismissing their suit. The judgment was signed on April 23, 1980 and the appellants obtained an order for this appeal on May 7, 1980.
Because the facts and issues involved in this appeal are identical to those presented to this court in Broussard v. Broussard, supra, the parties have stipulated to be bound by the decision of this court in that appeal.
For the above reasons, the judgment of. the trial court dismissing the plaintiffs’ suit is reversed and remanded for further proceedings consistent with the views of this court expressed in Broussard v. Broussard, supra.

REVERSED AND REMANDED.